This action was instituted by the plaintiff to recover damages of the defendant for the alleged negligent infliction of personal injury resulting in the death of her intestate. At the conclusion of the evidence judgment of nonsuit was rendered and the plaintiff excepted and appealed.
The judgment must be affirmed. The evidence considered in the light most favorable to the plaintiff is not sufficient to sustain a judgment against the defendant. The record presents nothing more than familiar and established principles in the law of negligence and a repeated application of these principles to evidence is deemed to be unnecessary.
Judgment affirmed.